i- Pet- Quríaflny
'.All. the. .questions., which fh„e. appellant,:dej3Íres to present to the Court of Appeals' were.-fully discussediand disposed of upon authority in:.the opinion at.General.Term, and there seems to be no good reason within the uniform adjudication in'tins' court for sending this'casé td the CdUrf of Appeals. The point made on-this motion, thkt thb error in *639the reception of evidence on the - counterclaim may have influenced the jury on the merits of the action, cannot be considered, as it was not presented on the appeal by any exception taken at the trial. The plaintiff’s motions at the close of the case for a verdict in his favor on the whole case, and on •the counterclaim and on the question of damages, were united, to the denial of all which but one exception was taken, and, .as plaintiff was not entitled to the granting of all of such motions, the single exception taken does not present the particular error complained of. Bosley v. N. M. Co., 123 N. Y. 550-557. That the decision of the General Term may result in the defendant being compelled to pay costs in the numerous actions he has brought for the installments of rent he claimed, and which such decision may prevent his recovering, ;is not ground for granting leave to appeal
Motion denied, with ten dollars costs.
• Present: Daly, Oh. J., Bischoff and Pryor, JJ.
Motion denied, with ten dollars costs.